                 Case: 1:19-cv-06473 Document #: 6 Filed: 10/01/19 Page 1 of 1 PageID #:43
                 U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good standing of this
Court’s general bar or be granted leave to appear pro hac vice as provided for by Local Rules 83.12 through
83.14.

In the Matter of                                                     Case Number:         19-cv-06473
SECURITIES AND EXCHANGE COMMISSION , Plaintiff,

v.


SBB RESEARCH GROUP, LLC, MATTHEW AVEN and SAMUEL BARNETT.
AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:


                 SBB RESEARCH GROUP, LLC, MATTHEW AVEN and SAMUEL BARNETT



NAME (Type or print)
Howard J. Rosenburg
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
             s/ Howard J. Rosenburg
FIRM                     KOPECKY SCHUMACHE ROSENBURG LLC


STREET ADDRESS          120 N. LaSalle, Street, Suite 2000


CITY/STATE/ZIP           Chicago, IL 60602

ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                               TELEPHONE NUMBER
6256596                                                              (312) 380-6631


ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE? (Enter “Y” or “N”)                       Y


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE? (Enter “Y” or “N”)                      N


ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR? (Enter “Y” or “N”)                        Y


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY? (Enter “Y” or “N”)                      Y


IF THIS IS A CRIMINAL CASE, USE AN “X” TO DESCRIBE YOUR STATUS IN THIS CASE.

RETAINED COUNSEL                                  APPOINTED COUNSEL
